People v Pagan (2017 NY Slip Op 06991)





People v Pagan


2017 NY Slip Op 06991


Decided on October 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2017

Acosta, P.J., Renwick, Webber, Oing, Moulton, JJ.


4610 21937/15

[*1]The People of the State of New York, Respondent,
vNelson Pagan, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Jeffrey Dellheim of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Gloria Garcia of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael R. Sonberg, J.), rendered May 21, 2015, convicting defendant, after a nonjury trial, of harassment in the second degree, and sentencing him to a term of 15 days, unanimously affirmed.
The court properly exercised its discretion in admitting evidence of defendant's prior threatening or violent acts against the victim, his wife. This evidence was relevant to defendant's anger and motive to control his wife (see People v Frankline, 27 NY3d 1113, 1115 [2016]; People v Dorm, 12 NY3d 16, 19 [2009]), and defendant's argument that prior acts of domestic abuse must rise to a certain level of violence or frequency to be deemed relevant is unpersuasive. Any prejudicial effect was outweighed by probative value, and, in any event, the court at this nonjury trial is "presumed capable of disregarding the prejudicial aspect
of the evidence" (People v Tong Khuu, 293 AD2d 424, 425 [1st Dept 2002], lv denied 98 NY2d 714 [2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 5, 2017
CLERK